Exhibit 10.1

 

Execution Version

 

GRIFFON CORPORATION

 

4.00% Convertible Subordinated Notes due 2017

 

Purchase Agreement

 

December 16, 2009

 

Goldman, Sachs & Co.

As representative of the several Purchasers

named in Schedule I hereto,

85 Broad Street

New York, New York 10004

 

Ladies and Gentlemen:

 

Griffon Corporation, a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell to the Purchasers
named in Schedule I hereto (the “Purchasers”) an aggregate of $100,000,000
principal amount (the “Firm Securities”) of its 4.00% Convertible Subordinated
Notes due 2017 (the “Notes”), convertible into cash and shares of the Company’s
common stock, par value $0.25 (“Stock”), upon the occurrence of certain
circumstances under the terms of an indenture to be dated December 21, 2009 (the
“Indenture”) between the Company and American Stock Transfer & Trust Company,
LLC as trustee (the “Trustee”) and, at the election of the Purchasers, up to an
aggregate of $15,000,000 in additional aggregate principal amount of Notes (the
“Optional Securities”) (the Firm Securities and the Optional Securities which
the Purchasers elect to purchase pursuant to Section 2 hereof are herein
collectively called the “Securities”).

 

1.             The Company represents and warrants to, and agrees with, each of
the Purchasers that:

 

(a)                      A preliminary offering circular, dated December 15,
2009 (the “Preliminary Offering Circular”), and an offering circular, dated
December 16, 2009 (the “Offering Circular”), have been prepared in connection
with the offering of the Securities and shares of the Stock issuable upon
conversion thereof. The Preliminary Offering Circular, as amended and
supplemented immediately prior to the Applicable Time (as defined in
Section 1(b)), is hereinafter referred to as the “Pricing Circular”.  Any
reference to the Preliminary Offering Circular, the Pricing Circular or the
Offering Circular shall be deemed to refer to and include (i) the Company’s most
recent Annual Report on Form 10-K, (ii) the Company’s Definitive Proxy Statement
filed with the United States Securities and Exchange Commission (the
“Commission”) on December 29, 2008 (but only with respect to the information
under the following captions: “Executive Compensation,” “Proposal 1 - Election
of Directors,” “Management,” “Audit Committee Report,” “Corporate Governance,”
“Stock Ownership,” “Report of the Compensation Committee,”
“Section 16(a) Beneficial Ownership Reporting Compliance,” “Proposal 4 -
Ratification of Independent Registered Public Accounting Firm” and “Audit and
Related Fees”), (iii) the Company’s Current Reports on Form 8-K filed with

 

--------------------------------------------------------------------------------


 

the Commission on October 15, 2009 and November 9, 2009 and (iv) all subsequent
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the United States Securities Exchange Act of 1934, as amended (the “Exchange
Act”) on or prior to the date of such circular and any reference to the
Preliminary Offering Circular or the Offering Circular, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed with the Commission pursuant to Section 13(a), 13(c) or
15(d) of the Exchange Act after the date of the Preliminary Offering Circular or
the Offering Circular, as the case may be, and prior to such specified date and
(ii) any Additional Issuer Information (as defined in Section 5(f)) furnished by
the Company prior to the completion of the distribution of the Securities; and
all documents filed under the Exchange Act and so deemed to be included in the
Preliminary Offering Circular, the Pricing Circular or the Offering Circular, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports”.  The Exchange Act Reports, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder; and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule II(a) hereof. The Preliminary
Offering Circular or the Offering Circular and any amendments or supplements
thereto and the Exchange Act Reports did not and will not, as of their
respective dates, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by a Purchaser through Goldman, Sachs & Co. expressly
for use therein;

 

(b)                     For the purposes of this Agreement, the “Applicable
Time” is 9:30 a.m. (Eastern time) on the date of this Agreement; the Pricing
Circular as supplemented by the information set forth in Schedule III hereto,
taken together (collectively, the “Pricing Disclosure Package”) as of the
Applicable Time, did not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
each Company Supplemental Disclosure Document (as defined in Section 6(a)(ii))
listed on Schedule II(b) hereto does not conflict with the information contained
in the Pricing Circular or the Offering Circular and each such Company
Supplemental Disclosure Document, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser through Goldman,
Sachs & Co. expressly for use therein;

 

(c)                      Neither the Company nor any of its subsidiaries has
sustained since the date of the latest audited financial statements included in
the Pricing Circular and Offering Circular any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Circular

 

2

--------------------------------------------------------------------------------


 

and Offering Circular or as would not reasonably be expected to have a material
adverse effect on the business, properties, financial position, stockholders’
equity, results of operations or prospects of the Company and its subsidiaries,
taken as a whole (a “Material Adverse Effect”); and, since the respective dates
as of which information is given in the Pricing Circular, there has not been any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, taken as a whole, otherwise than as set forth
or contemplated in the Pricing Circular and Offering Circular;

 

(d)                     The Company and its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Pricing
Circular or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries; and any real property and buildings held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases, subject to (1) applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent transfer or other laws
affecting creditors’ rights generally from time to time in effect and (2) to
general principles of equity and public policy and the discretion of the court
or other body before which any proceeding may be brought, including without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, in each case, regardless of whether considered in a proceeding in
equity or at law (clauses (1) and (2), collectively, the “Enforceability
Exceptions”) and with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries;

 

(e)                      The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, and, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, has power and authority
(corporate and other) to own its properties and conduct its business as
described in the Pricing Circular and Offering Circular, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
or is subject to no material liability or disability by reason of the failure to
be so qualified in any such jurisdiction; and, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
each subsidiary of the Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
incorporation;

 

(f)                        The Company has an authorized capitalization as set
forth in the Pricing Circular and Offering Circular, and all of the issued
shares of capital stock of the Company have been duly and validly authorized and
issued and are fully paid and non-assessable; the shares of Stock initially
issuable upon conversion of the Securities have been duly and validly authorized
and reserved for issuance and, when issued and delivered in accordance with the
provisions of the Securities and the Indenture referred to below, will be duly
and validly issued, fully paid and non-assessable and will conform in all
material respects to the description of the Stock contained in the Pricing
Circular and Offering Circular; and all of the

 

3

--------------------------------------------------------------------------------


 

issued shares of capital stock of each subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except as otherwise disclosed in the Offering
Circular;

 

(g)                     The Securities have been duly authorized and, when
issued and delivered pursuant to this Agreement (and assuming due authentication
by the Trustee and payment and delivery in accordance with this Agreement), will
have been duly executed, authenticated, issued and delivered and will constitute
valid and legally binding obligations of the Company entitled to the benefits
provided by the Indenture under which they are to be issued, which will be
substantially in the form previously delivered to you; the Indenture has been
duly authorized and, when executed and delivered by the Company and the Trustee
(assuming the due authorization, execution and delivery by the Trustee and
assuming that the Indenture constitutes a valid and binding obligation of the
Trustee), the Indenture will constitute a valid and legally binding instrument,
enforceable against the Company in accordance with its terms, subject, as to
enforcement, to the Enforceability Exceptions; and the Securities and the
Indenture will conform in all material respects to the descriptions thereof in
the Pricing Disclosure Package and the Offering Circular and will be in
substantially the form previously delivered to you;

 

(h)                     The Company has all requisite corporate power and
authority to execute and deliver this Agreement and the Indenture, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby;

 

(i)                         None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Securities) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U, and X of the Board of Governors of the Federal
Reserve System;

 

(j)                         Prior to the date hereof, neither the Company nor
any of its affiliates has taken any action which is designed to or which has
constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Securities;

 

(k)                      The issue and sale of the Securities and the compliance
by the Company with all of the provisions of the Securities, the Indenture and
this Agreement and the consummation of the transactions herein and therein
contemplated (i) will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, nor (ii) will such action
result in any violation of the provisions of the Certificate of Incorporation or
By-laws of the Company, nor (iii) will such action result in a violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties, except as would not, in the case of (i) and (iii),
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the consummation by the
Company of the transactions contemplated by this Agreement or the Indenture,
except

 

4

--------------------------------------------------------------------------------


 

such consents, approvals, authorizations, registrations or qualifications as may
be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Purchasers and such other
approvals as have been duly obtained and are in full force and effect;

 

(l)                         Neither the Company nor any of its subsidiaries is
in violation of its Certificate of Incorporation or By-laws or in default in the
performance or observance of any material obligation, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other material agreement or instrument to which it is a party or by which it or
any of its properties may be bound;

 

(m)                   The statements set forth in the Pricing Circular and
Offering Circular under the captions “Description of Notes” and “Description of
Our Common Stock”, insofar as they purport to constitute a summary of the terms
of the Securities and the Stock, and under the captions “Material United States
Federal Income Tax Considerations” and “Plan of Distribution”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate and fair summaries of the matters described therein in all
material respects (based on the assumptions described therein);

 

(n)                     Other than as set forth in the Pricing Circular and
Offering Circular, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
of the Company or any of its subsidiaries is the subject which, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect; and, to the Company’s knowledge,
no such proceedings are threatened or contemplated by governmental authorities
or threatened by others;

 

(o)                     When the Securities are issued and delivered pursuant to
this Agreement, the Securities will not be of the same class (within the meaning
of Rule 144A under the Securities Act of 1933, as amended (the “Act”)) as
securities which are listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system;

 

(p)                     The Company is subject to Section 13 or 15(d) of the
Exchange Act;

 

(q)                     The Company is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof,
will not be an “investment company”, as such term is defined in the United
States Investment Company Act of 1940, as amended (the “Investment Company
Act”);

 

(r)                        Neither the Company nor any person acting on its
behalf (provided that no representation is made as to the Purchasers or any
person acting on their behalf) has offered or sold the Securities by means of
any general solicitation or general advertising within the meaning of
Rule 502(c) under the Act;

 

(s)                      Except as disclosed in the Pricing Disclosure Package
and the Offering Circular, within the preceding six months, neither the Company
nor any other person acting on behalf of the Company (provided that no
representation is made as to the Purchasers or any person acting on their
behalf) has offered or sold to any person any Securities, or any securities of
the same or a similar class as the Securities, other than Securities offered or
sold to the Purchasers hereunder.  The Company will take reasonable precautions
designed to insure that any offer or sale, direct or indirect, in the United
States or to any U.S. person (as defined

 

5

--------------------------------------------------------------------------------


 

in Rule 902 under the Act) of any Securities or any substantially similar
security issued by the Company, within six months subsequent to the date on
which the distribution of the Securities has been completed (as notified to the
Company by Goldman, Sachs & Co.), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act;

 

(t)                        The Company maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act and has
been designed or caused to be designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles.  The Company’s internal control over
financial reporting as of September 30, 2009, the last date on which such
control was evaluated, was effective and the Company is not aware of any
material weaknesses in its internal control over financial reporting;

 

(u)                     Since the date of the latest audited financial
statements included or incorporated by reference in the Pricing Circular and
Offering Circular, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting;

 

(v)                     The Company maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) of the Exchange Act) that comply with
the requirements of the Exchange Act; such disclosure controls and procedures
have been designed to ensure that material information relating to the Company
and its subsidiaries is made known to the Company’s principal executive officer
and principal financial officer by others within those entities; and the Company
has carried out evaluations of the effectiveness of its disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act and determined that
such disclosure controls and procedures are effective;

 

(w)                   Grant Thornton LLP, which has audited certain financial
statements of the Company and its subsidiaries is an independent registered
public accounting firm as required by the Act and the rules and regulations of
the Commission thereunder;

 

(x)                       No labor disturbance by or material dispute with
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company, is threatened or imminent;

 

(y)                     The Company and its subsidiaries (i) are in compliance
with any and all applicable non-U.S., U.S. federal, state and local laws and
regulations relating to the protection of human health and safety (as such is
affected by hazardous or toxic substances or wastes, pollutants or
contaminants), the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; (iii) have
not received written notice of any actual or potential liability under any
Environmental Law; and (iv) have not been named as a “potentially responsible
party” under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended; except for, in each of clauses (i)–(iv); as
would not be reasonably expected to result in the Company or its subsidiaries
incurring a material liability pursuant to the Environmental Laws;

 

6

--------------------------------------------------------------------------------


 

(z)                       Except as set forth in the Pricing Disclosure Package,
(i) the minimum funding standard under Section 302 of the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (“ERISA”), has been satisfied by each “pension plan”
(as defined in Section 3(2) of ERISA) that has been established or maintained by
the Company and/or one or more of its subsidiaries, to the extent applicable;
(ii) each of the Company and its subsidiaries has fulfilled its obligations, if
any, under Section 515 of ERISA; (iii) except as would not, individually or in
the aggregate, have a Material Adverse Effect, each pension plan and welfare
plan established or maintained by the Company and/or one or more of its
subsidiaries is in compliance in all respects with the currently applicable
provisions of ERISA, to the extent applicable; and (iv) none of the Company or
any of its subsidiaries has incurred or would reasonably be expected to incur
any material withdrawal liability under Section 4201 of ERISA; and (v) none of
the Company or any of its subsidiaries has incurred any material liability under
Section 4062, 4063, or 4064 of ERISA;

 

(aa)                The Company and its subsidiaries own, possess, license or
have other rights to use all patents, trademarks and service marks, trade names,
copyrights, domain names (in each case including all registrations and
applications to register same), inventions, trade secrets, technology, know-how
and other intellectual property (collectively, the “Intellectual Property”)
necessary for the conduct of their respective businesses as now conducted or as
proposed in the Pricing Disclosure Package to be conducted, except for as
described in the Pricing Disclosure Package and Offering Circular or where such
failure to own or possess such Intellectual Property would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Except as set forth in the Pricing Disclosure Package or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) the Company and its subsidiaries own, or have rights to use
under license, all such Intellectual Property free and clear in all respects of
all adverse claims, liens or other encumbrances; (ii) to the knowledge of the
Company, there is no infringement by third parties of any such Intellectual
Property; (iii) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by any third party challenging the Company’s
or its subsidiaries’ rights in or to any such Intellectual Property; (iv) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by any third party challenging the validity, scope or
enforceability of any such Intellectual Property; and (v) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
any third party that the Company or any subsidiary infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of any third party;

 

(bb)              Except as set forth in the Pricing Disclosure Package, there
are no contracts, agreements or understandings between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned by such person or that such person has the right to
acquire;

 

(cc)                Neither the Company nor any of its subsidiaries is a party
to any contract, agreement or understanding with any person (other than this
Agreement) that could give rise to a valid claim against any of them or the
Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities;

 

7

--------------------------------------------------------------------------------


 

(dd)              Neither the Company nor any of its subsidiaries, nor to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries,
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977 or
(iv) made any unlawful bribe, rebate, payoff, influence payment or kickback;

 

(ee)                The operations of the Company and its subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened;

 

(ff)                    Neither the Company nor any of its subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).  The Company will not directly or indirectly use
the proceeds of the offering contemplated hereby, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC;

 

(gg)              Assuming the accuracy of, and the Purchasers’ compliance with,
the representations, warranties and agreements of the Purchasers herein, and the
compliance by the holders of the Securities with the offering and transfer
restrictions set forth in the Offering Circular, no registration under the
Securities Act of the Securities is required for the issuance of the Securities
in accordance with the terms of this Agreement and the Indenture; and

 

(hh)              Except as disclosed in the Pricing Circular and the Offering
Circular, the Company and each of its subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as they believe is adequate
for the conduct of their respective businesses and the value of their respective
properties and the Company and its subsidiaries are in compliance with the terms
of such policies and instruments in all material respects.  The Company has not
received any notice from its insurers that the Company or its subsidiaries will
not be able to (i) renew their existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be reasonably necessary or appropriate to conduct its business as now
conducted and at a comparable cost.

 

2.                           Subject to the terms and conditions herein set
forth, (a) the Company agrees to issue and sell to each of the Purchasers, and
each of the Purchasers agrees, severally and not jointly, to purchase from the
Company, at a purchase price of 97.0% of the principal amount thereof, plus
accrued interest, if any, the principal amount of Securities set forth opposite
the name of such Purchaser in Schedule I hereto, and (b) in the event and to the
extent that the Purchasers shall exercise the election to purchase Optional
Securities as provided below, the Company agrees to issue and sell to each of
the Purchasers, and each of the

 

8

--------------------------------------------------------------------------------


 

Purchasers agrees, severally and not jointly, to purchase from the Company, at
the same purchase price set forth in clause (a) of this Section 2, that portion
of the aggregate principal amount of the Optional Securities as to which such
election shall have been exercised (to be adjusted by you so as to eliminate
fractions of $1,000) determined by multiplying such aggregate principal amount
of Optional Securities by a fraction, the numerator of which is the maximum
aggregate principal amount of Optional Securities which such Purchaser is
entitled to purchase as set forth opposite the name of such Purchaser in
Schedule I hereto and the denominator of which is the maximum aggregate
principal amount of Optional Securities which all of the Purchasers are entitled
to purchase hereunder.

 

The Company hereby grants to the Purchasers the right to purchase at their
election up to $15,000,000 in aggregate principal amount of Optional Securities,
at the purchase price set forth in clause (a) of the first paragraph of this
Section 2, for the sole purpose of covering sales of securities in excess of the
aggregate principal amount of Firm Securities.  Any such election to purchase
Optional Securities may be exercised by written notice from you to the Company,
given within a period of 30 calendar days after the First Time of Delivery (as
defined in Section 4 hereof), setting forth the aggregate principal amount of
Optional Securities to be purchased and the date on which such Optional
Securities are to be delivered, as determined by you but in no event earlier
than two business days after the date of such notice (unless otherwise agreed
between the Company and Goldman, Sachs & Co.) or prior to the First Time of
Delivery (as defined in Section 4 hereof).

 

3.               Upon the authorization by you of the release of the Firm
Securities, the several Purchasers propose to offer the Firm Securities for sale
upon the terms and conditions set forth in this Agreement, the Pricing
Disclosure Package and the Offering Circular and each Purchaser hereby
represents and warrants to, and agrees with the Company that:

 

(a)                      It will offer and sell the Securities only to persons
who it reasonably believes are “qualified institutional buyers” (“QIBs”) within
the meaning of Rule 144A under the Act in transactions meeting the requirements
of Rule 144A;

 

(b)                     It is an “Institutional Accredited Investor” as such
term in defined in Rule 501 of Regulation D; and

 

(c)                      It will not offer or sell the Securities by any form of
general solicitation or general advertising, including but not limited to the
methods described in Rule 502(c) under the Act.

 

4.               (a)       The Securities to be purchased by each Purchaser
hereunder will be represented by one or more definitive global Securities in
book-entry form which will be deposited by or on behalf of the Company with The
Depository Trust Company (“DTC”) or its designated custodian.  The Company will
deliver the Securities to Goldman, Sachs & Co., for the account of each
Purchaser, against payment by or on behalf of such Purchaser of the purchase
price therefor by wire transfer in Federal (same day) funds, by causing DTC to
credit the Securities to the account of Goldman, Sachs & Co. at DTC.  The
Company will cause the certificates representing the Securities to be made
available to Goldman, Sachs & Co. for checking at least twenty-four hours prior
to the Time of Delivery (as defined below) at the office of Latham & Watkins
LLP, 885 Third Avenue, New York, New York 10022 (the “Closing Location”).  The
time and date of such delivery and payment shall be 9:30 a.m., New York City
time, on December 21, 2009 or such other time and date as Goldman, Sachs & Co.
and the Company may agree upon in writing, and, with respect to the Optional
Securities, 9:30 a.m., New York City time, on the date specified by Goldman,
Sachs & Co. in the written

 

9

--------------------------------------------------------------------------------


 

notice given by the Purchasers of the Purchasers’ election to purchase the
Optional Securities, or at such other time and date as Goldman, Sachs & Co. and
the Company may agree upon in writing.  Such time and date for delivery of the
Firm Securities is herein called the “First Time of Delivery”, any time and date
for delivery of Optional Securities is herein called an “Optional Time of
Delivery”, and each such time and date for delivery of Securities is herein
called a “Time of Delivery”.

 

(b)                     The documents to be delivered at such Time of Delivery
by or on behalf of the parties hereto pursuant to Section 8 hereof, including
the cross-receipt for the Securities and any additional documents requested by
the Purchasers pursuant to Section 8(i) hereof, will be delivered at such time
and date at the Closing Location, and the Securities will be delivered at DTC or
its designated custodian), all at such Time of Delivery.  A meeting will be held
at the Closing Location at 5:00 p.m., New York City time, on the New York
Business Day next preceding such Time of Delivery, at which meeting the final
drafts of the documents to be delivered pursuant to the preceding sentence will
be available for review by the parties hereto.  For the purposes of this
Section 4, “New York Business Day” shall mean each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close.

 

5.               The Company agrees with each of the Purchasers:

 

(a)                      To prepare the Offering Circular in a form approved by
you; to make no amendment or any supplement to the Offering Circular which shall
be reasonably disapproved by you promptly after reasonable notice thereof; and
to furnish you with copies thereof;

 

(b)                     Promptly from time to time to take such action as you
may reasonably request to qualify the Securities and the shares of Stock
issuable upon conversion of the Securities for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities, provided that in connection therewith the Company shall not be
required to (i) qualify as a foreign corporation, (ii) to file a general consent
to service of process in any jurisdiction, (iii) subject itself to taxation in
any such jurisdiction if it is not otherwise so subject or (iv) make any change
to its Certificate of Incorporation or By-laws;

 

(c)                  To furnish the Purchasers with written and electronic
copies thereof in such quantities as you may from time to time reasonably
request, and if, at any time prior to the expiration of nine months after the
date of the Offering Circular, any event shall have occurred as a result of
which the Offering Circular as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made when such Offering Circular is delivered, not misleading,
or, if for any other reason it shall be necessary or desirable during such same
period to amend or supplement the Offering Circular, to notify you and upon your
request to prepare and furnish without charge to each Purchaser and to any
dealer in securities as many written and electronic copies as you may from time
to time reasonably request of an amended Offering Circular or a supplement to
the Offering Circular which will correct such statement or omission or effect
such compliance;

 

(d)                     During the period beginning from the date hereof and
continuing until the date 90 days after such Time of Delivery, not to offer,
pledge, sell, contract to sell or otherwise dispose of, except as provided
hereunder, any securities of the Company that are substantially similar to

 

10

--------------------------------------------------------------------------------


 

the Securities or the Stock, including but not limited to any securities that
are convertible into or exchangeable for, or that represent the right to
receive, Stock or any such substantially similar securities (other than pursuant
to employee stock option plans existing on, or upon the conversion or exchange
of convertible or exchangeable securities outstanding as of, the date of this
Agreement), without your prior written consent;

 

(e)                      Not to be or become, at any time prior to the
expiration of two years after such Time of Delivery, an open-end investment
company, unit investment trust, closed-end investment company or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act;

 

(f)                        At any time when the Company is not subject to
Section 13 or 15(d) of the Exchange Act and the Securities are “restricted
securities” within the meaning of Rule 144(a)(3) under the Act, for the benefit
of holders from time to time of Securities, to furnish at its expense, upon
request, to holders of Securities and prospective purchasers of securities
information (the “Additional Issuer Information”) satisfying the requirements of
subsection (d)(4)(i) of Rule 144A under the Act;

 

(g)                     Except for such documents that are publicly available on
EDGAR, to furnish to the holders of the Securities as soon as practicable after
the end of each fiscal year an annual report (including a balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by independent public accountants) and, as
soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Offering Circular), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail;

 

(h)                     During the one-year period after such Time of Delivery,
the Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Securities Act) (which expressly does not include GS Direct)
to, resell any of the Securities which constitute “restricted securities” under
Rule 144 that have been reacquired by any of them;

 

(i)                         To use the net proceeds received by it from the sale
of the Securities pursuant to this Agreement in the manner specified in the
Pricing Circular and Offering Circular under the caption “Use of Proceeds”;

 

(j)                         To reserve and keep available at all times, free of
preemptive rights, shares of Stock for the purpose of enabling the Company to
satisfy any obligations to issue shares of its Stock upon conversion of the
Securities; and

 

(k)                      To use its commercially reasonable efforts to list,
subject to notice of issuance, the shares of Stock issuable upon conversion of
the Securities on the New York Stock Exchange.

 

6.

 

(a)                      (i)  The Company represents and agrees that, without
the prior consent of Goldman, Sachs & Co., it has not made and will not make any
offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Act with the Commission, would constitute
an “issuer free writing prospectus,” as defined in Rule 433 under the Act (any
such offer is hereinafter referred to as a “Company Supplemental Disclosure
Document”);

 

11

--------------------------------------------------------------------------------


 

(ii)  each Purchaser represents and agrees that, without the prior consent of
the Company and Goldman, Sachs & Co., other than one or more term sheets
relating to the Securities containing customary information and conveyed to
purchasers of securities, it has not made and will not make any offer relating
to the Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute a “free
writing prospectus,” as defined in Rule 405 under the Act (any such offer (other
than any such term sheets), is hereinafter referred to as a “Purchaser
Supplemental Disclosure Document”); and

 

(iii)                   any Company Supplemental Disclosure Document or
Purchaser Supplemental Disclosure Document the use of which has been consented
to by the Company and Goldman, Sachs & Co. is listed on Schedule II(b) hereto;

 

7.                           The Company covenants and agrees with the several
Purchasers that the Company will pay or cause to be paid the following: (i) the
fees, disbursements and expenses of the Company’s counsel and accountants in
connection with the issue of the Securities and the shares of Stock issuable
upon conversion of the Securities and all other expenses in connection with the
preparation, printing, reproduction and filing of the Preliminary Offering
Circular and the Offering Circular and any amendments and supplements thereto
and the mailing and delivering of copies thereof to the Purchasers and dealers;
(ii) the cost of printing or producing any Agreement among Purchasers, this
Agreement, the Indenture, the blue sky memorandum related to the offering,
closing documents (including any compilations thereof) and any other documents
in connection with the offering, purchase, sale and delivery of the Securities;
(iii) all expenses in connection with the qualification of the Securities and
the shares of Stock issuable upon conversion of the Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the documented and reasonable fees and disbursements of counsel for the
Purchasers in connection with such qualification and in connection with the Blue
Sky and legal investment surveys; (iv) any fees charged by securities rating
services for rating the Securities; (v) the cost of preparing the Securities;
(vi) the fees and expenses of the Trustee and any agent of the Trustee and the
fees and disbursements of counsel for the Trustee in connection with the
Indenture and the Securities, and the listing of the shares of Stock issuable
upon conversion of the Securities; and (vii) all other reasonable costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section.  It is understood, however,
that, except as provided in this Section, and Sections 9 and 12 hereof, the
Purchasers will pay all of their own costs and expenses, including the fees of
their counsel, transfer taxes on resale of any of the Securities by them, and
any advertising expenses connected with any offers they may make.

 

8.               The obligations of the Purchasers hereunder shall be subject,
in their discretion, to the condition that all representations and warranties
and other statements of the Company herein are, at and as of each Time of
Delivery, true and correct, the condition that the Company shall have performed
all of its obligations hereunder theretofore to be performed, and the following
additional conditions:

 

(a)                      Latham & Watkins LLP, counsel for the Purchasers, shall
have furnished to you such written opinion or opinions, dated such Time of
Delivery, in form and substance reasonably

 

12

--------------------------------------------------------------------------------


 

acceptable to you, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

 

(b)                     Dechert LLP, counsel for the Company, shall have
furnished to you their written opinion, dated the Time of Delivery,
substantially in the form attached hereto as Exhibit A;

 

(c)                      On the date of the Pricing Circular prior to the
execution of this Agreement and also at each Time of Delivery, Grant Thornton
LLP shall have furnished to you a letter or letters, dated the respective dates
of delivery thereof, in form and substance satisfactory to you, to the effect
set forth in Annex I hereto;

 

(d)                     (i) Neither the Company nor any of its subsidiaries
shall have sustained since the date of the latest audited financial statements
included in the Pricing Circular and Offering Circular any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Circular and Offering Circular, and (ii) since the respective dates as of which
information is given in the Pricing Circular and Offering Circular there shall
not have been any change in the capital stock or long-term debt of the Company
or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the general affairs, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth or contemplated in the Pricing
Circular and Offering Circular, the effect of which, in any such case described
in clause (i) or (ii), is in your judgment so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities being issued at such Time of Delivery on the terms and in the manner
contemplated in this Agreement and in the Offering Circular;

 

(e)                      On or after the Applicable Time (i) no downgrading
shall have occurred in the rating accorded the Company’s debt securities by any
“nationally recognized statistical rating organization”, as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities;

 

(f)                        On or after the Applicable Time there shall not have
occurred any of the following: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange; (ii) a
suspension or material limitation in trading in the Company’s securities on the
New York Stock Exchange; (iii) a general moratorium on commercial banking
activities declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or (v) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if the effect of any such event specified in clause (iv) or
(v) in your judgment makes it impracticable or inadvisable to proceed with the
offering or the delivery of the Securities being issued at such Time of Delivery
on the terms and in the manner contemplated in the Offering Circular;

 

(g)                     The Company shall have made application for the shares
of Stock issuable upon conversion of the Securities, subject to notice of
issuance, on the Exchange;

 

13

--------------------------------------------------------------------------------


 

(h)                     The Company shall have obtained and delivered to the
Purchasers on or prior to the date of this Agreement executed copies of an
agreement from all directors and officers of the Company listed in Schedule IV,
substantially to the effect set forth in Annex II hereof; and

 

(i)                         The Company shall have furnished or caused to be
furnished to you at each Time of Delivery certificates of officers of the
Company satisfactory to you as to the accuracy of the representations and
warranties of the Company herein at and as of such Time of Delivery, as to the
performance by the Company of all of its obligations hereunder to be performed
at or prior to such Time of Delivery, as to the matters set forth in subsection
(f) of this Section and as to such other matters as you may reasonably request.

 

9.               (a)       The Company will indemnify and hold harmless each
Purchaser against any losses, claims, damages or liabilities, joint or several,
to which such Purchaser may become subject, under the Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and will reimburse each Purchaser for any legal or other
expenses reasonably incurred by such Purchaser in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Circular, the Pricing Circular, the Offering
Circular or any such amendment or supplement, or any Company Supplemental
Disclosure Document, in reliance upon and in conformity with written information
furnished to the Company by any Purchaser through Goldman, Sachs & Co. expressly
for use therein.

 

(b)                     Each Purchaser will indemnify and hold harmless the
Company against any losses, claims, damages or liabilities to which the Company
may become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Circular, the Pricing Circular, the
Offering Circular, or any amendment or supplement thereto, or any Company
Supplemental Disclosure Document, or arise out of or are based upon the omission
or alleged omission to state therein a material fact or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular or any such amendment or supplement, or any
Company Supplemental Disclosure Document in reliance upon and in conformity with
written information furnished to the Company by such Purchaser through Goldman,
Sachs & Co. expressly for use therein; and will reimburse the Company for any
legal or other expenses reasonably incurred by the Company in connection with
investigating or defending any such action or claim as such expenses are
incurred.

 

(c)                      Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying

 

14

--------------------------------------------------------------------------------


 

party in writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection, except to the extent
that the indemnifying party suffers actual prejudice as a result of such
failure.  In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and, after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under such subsection for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.  The indemnifying party shall not be required to indemnify
any indemnified party for any amount paid or payable by such indemnified party
in settlement of any action, proceeding or investigation without the written
consent of the indemnifying party, which consent shall not be unreasonably
withheld.

 

(d)                     If the indemnification provided for in this Section 9 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Purchasers on
the other from the offering of the Securities.  If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (c) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations (including any failure by the
indemnified party to provide any notice specified above).  The relative benefits
received by the Company on the one hand and the Purchasers on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Purchasers, in each case
as set forth in the Offering Circular.  The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the

 

15

--------------------------------------------------------------------------------


 

Company on the one hand or the Purchasers on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The Company and the Purchasers agree that it would
not be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
subsection (d).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total price at which the
Securities underwritten by it and distributed to investors were offered to
investors exceeds the amount of any damages which such Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. The Purchasers’ obligations in this subsection
(d) to contribute are several in proportion to their respective underwriting
obligations and not joint.

 

(e)                      The obligations of the Company under this Section 9
shall be in addition to any liability which the Company may otherwise have and
shall extend, upon the same terms and conditions, to any affiliate of each
Purchaser and each person, if any, who controls any Purchaser within the meaning
of the Act; and the obligations of the Purchasers under this Section 9 shall be
in addition to any liability which the respective Purchasers may otherwise have
and shall extend, upon the same terms and conditions, to each officer and
director of the Company and to each person, if any, who controls the Company
within the meaning of the Act.

 

10.         (a)                      If any Purchaser shall default in its
obligation to purchase the Securities which it has agreed to purchase hereunder,
you may in your discretion arrange for you or another party or other parties to
purchase such Securities on the terms contained herein at a Time of Delivery. 
If within thirty-six hours after such default by any Purchaser you do not
arrange for the purchase of such Securities, then the Company shall be entitled
to a further period of thirty-six hours within which to procure another party or
other parties satisfactory to you to purchase such Securities on such terms.  In
the event that, within the respective prescribed periods, you notify the Company
that you have so arranged for the purchase of such Securities, or the Company
notifies you that it has so arranged for the purchase of such Securities, you or
the Company shall have the right to postpone the Time of Delivery for a period
of not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Offering Circular, or in any other documents or
arrangements, and the Company agrees to prepare promptly any amendments to the
Offering Circular which in your opinion may thereby be made necessary.  The term
“Purchaser” as used in this Agreement shall include any person substituted under
this Section with like effect as if such person had originally been a party to
this Agreement with respect to such Securities.

 

(b)                     If, after giving effect to any arrangements for the
purchase of the Securities of a defaulting Purchaser or Purchasers by you and
the Company as provided in subsection (a) above, the aggregate principal amount
of such Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non-defaulting Purchaser to purchase the principal
amount of Securities which such Purchaser agreed to purchase hereunder and, in
addition, to require

 

16

--------------------------------------------------------------------------------


 

each non-defaulting Purchaser to purchase its pro rata share (based on the
principal amount of Securities which such Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Purchaser or Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

 

(c)                      If, after giving effect to any arrangements for the
purchase of the Securities of a defaulting Purchaser or Purchasers by you and
the Company as provided in subsection (a) above, the aggregate principal amount
of Securities which remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities to be purchased at such Time of Delivery,
or if the Company shall not exercise the right described in subsection (b) above
to require non-defaulting Purchasers to purchase Securities of a defaulting
Purchaser or Purchasers, then this Agreement (or, with respect to an Optional
Time of Delivery, the obligation of the Purchasers to purchase and of the
Company to sell Optional Securities) shall thereupon terminate, without
liability on the part of any non-defaulting Purchaser or the Company, except for
the expenses to be borne by the Company and the Purchasers as provided in
Section 6 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Purchaser from liability
for its default.

 

11.         The respective indemnities, agreements, representations, warranties
and other statements of the Company and the several Purchasers, as set forth in
this Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

 

12.         If this Agreement shall be terminated pursuant to Section 10 hereof,
the Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason, the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchasers through you for all expenses approved
in writing by you, including fees and disbursements of counsel, reasonably
incurred by the Purchasers in making preparations for the purchase, sale and
delivery of the Securities, but the Company shall then be under no further
liability to any Purchaser except as provided in Sections 7 and 9 hereof.

 

13.         In all dealings hereunder, you shall act on behalf of each of the
Purchasers, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Purchaser made or given
by you.

 

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to you as the representatives in care of Goldman, Sachs & Co., 200
West Street, New York, New York 10282, Attention: Registration Department; and
if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to the address of the Company set forth in the Offering Circular,
Attention: Secretary; provided, however, that any notice to a Purchaser pursuant
to Section 9(c) hereof shall be delivered or sent by mail, telex or facsimile
transmission to such Purchaser at its address set forth in its Purchasers’
Questionnaire, or telex constituting such Questionnaire, which address will be
supplied to the Company by you upon request.  Any such statements, requests,
notices or agreements shall take effect upon receipt thereof.

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the initial purchasers are required
to obtain, verify and record information that

 

17

--------------------------------------------------------------------------------


 

identifies their respective clients, including the Company, which information
may include the name and address of their respective clients, as well as other
information that will allow the initial purchasers to properly identify their
respective clients.

 

14.         This Agreement shall be binding upon, and inure solely to the
benefit of, the Purchasers, the Company and, to the extent provided in Sections
9 and 11 hereof, the officers and directors of the Company and each person who
controls the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

 

15.         Time shall be of the essence of this Agreement.

 

16.         The Company acknowledges and agrees that (i) the purchase and sale
of the Securities pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Purchasers, on
the other, (ii) in connection therewith and with the process leading to such
transaction each Purchaser is acting solely as a principal and not the agent or
fiduciary of the Company, (iii) no Purchaser has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Purchaser has advised or is currently advising the Company on other matters) or
any other obligation to the Company except the obligations expressly set forth
in this Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate.  The Company agrees that it will
not claim that the Purchaser, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

17. This Agreement (i) amends and restates in its entirety that certain purchase
agreement earlier entered into on December 15, 2009 by and between the Company
and Goldman, Sachs & Co. and (ii) supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Purchasers,
or any of them, with respect to the subject matter hereof.

 

18. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK.  The Company and the
Purchasers agree that any suit or proceeding arising in respect of this
agreement or our engagement will be tried exclusively in the U.S. District Court
for the Southern District of New York or, if that court does not have subject
matter jurisdiction, in any state court located in The City and County of
New York and the Company and the Purchasers agree to submit to the jurisdiction
of, and to venue in, such courts.

 

19.         The Company and each of the Purchasers hereby irrevocably waive, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

20.         This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.

 

21.         Notwithstanding anything herein to the contrary, the Company (and
the Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax

 

18

--------------------------------------------------------------------------------


 

treatment and tax structure of the potential transaction and all materials of
any kind (including tax opinions and other tax analyses) provided to the Company
relating to that treatment and structure, without the Purchasers’ imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax treatment” means U.S. federal and state
income tax treatment, and “tax structure” is limited to any facts that may be
relevant to that treatment.

 

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company and the Representative plus one for each
counsel counterparts hereof, and upon the acceptance hereof by you, on behalf of
each of the Purchasers, this letter and such acceptance hereof shall constitute
a binding agreement between each of the Purchasers and the Company.  It is
understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

 

[Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

Griffon Corporation

 

 

 

By:

/s/ Douglas J. Wetmore

 

 

Name:

 

 

Title:

 

 

Accepted as of the date hereof:

 

 

 

Goldman, Sachs & Co.

 

 

 

 

 

By:

/s/ Goldman, Sachs & Co.

 

 

(Goldman, Sachs & Co.)

 

 

 

 

 

On behalf of each of the Purchasers

 

 

20

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Purchaser

 

Principal
Amount of
Securities to be
Purchased

 

Aggregate
Principal
Amount of
Optional
Securities to
be Purchased
if Maximum
Option
Exercised

 

Goldman, Sachs & Co.

 

$

70,000,000

 

$

10,500,000

 

Deutsche Bank Securities Inc.

 

20,000,000

 

3,000,000

 

Wells Fargo Securities, LLC.

 

10,000,000

 

1,500,000

 

 

 

 

 

 

 

Total

 

$

100,000,000

 

$

15,000,000

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 


(A)                                  ADDITIONAL DOCUMENTS INCORPORATED BY
REFERENCE:  CURRENT REPORT ON FORM 8-K FILED WITH THE SEC ON DECEMBER 16, 2009.


 


(B)                                 APPROVED SUPPLEMENTAL DISCLOSURE DOCUMENTS:


 

1.               Offering Summary Term Sheet delivered to certain investors on
December 14, 2009.

 

2.               Offering Summary Term Sheet delivered to certain investors on
December 15, 2009.

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Final Term Sheet

 

Dated December 16, 2009

 

GRIFFON CORPORATION
4.00% CONVERTIBLE SUBORDINATED NOTES DUE 2017

 

The information in this term sheet supplements Griffon Corporation’s preliminary
offering circular, dated December 15, 2009 (the “Preliminary Offering
Circular”), and supersedes the information in the Preliminary Offering Circular
to the extent inconsistent with the information in the Preliminary Offering
Circular.  Terms used in this term sheet but not defined have the respective
meanings given to them in the Preliminary Offering Circular.

 

Issuer:

 

Griffon Corporation, a Delaware corporation (NYSE:  “GFF”)

 

 

 

Title of Securities:

 

4.00% Convertible Subordinated Notes Due 2017

 

 

 

Aggregate Principal Amount Offered:

 

$100,000,000 (excluding the initial purchasers’ option to purchase up to
$15,000,000 aggregate principal amount of additional notes within 30 days after
the date of the original issuance of the notes solely to cover over-allotments)

 

 

 

Net proceeds:

 

Approximately $95.9 million (or approximately $110.4 million if the initial
purchasers exercise in full their option to purchase additional notes), after
deducting the initial purchasers’ discounts and commissions and the expected
expenses of this offering

 

 

 

Maturity:

 

January 15, 2017

 

 

 

Annual Interest Rate:

 

4.00% per year, payable semi-annually in arrears in cash and accruing from the
date of original issuance

 

 

 

Issue Price:

 

100%

 

 

 

Interest Payment Dates:

 

Each January 15 and July 15, beginning on July 15, 2010

 

 

 

Interest Payment Record Dates:

 

The January 1 or July 1, as applicable, immediately preceding each Interest
Payment Date

 

 

 

Method of Distribution:

 

144A

 

III-1

--------------------------------------------------------------------------------


 

Initial Conversion Rate:

 

67.0799 shares of Griffon Corporation common stock per $1,000 principal amount
of notes

 

 

 

Reference Price:

 

$12.12 per share of Griffon Corporation common stock

 

 

 

Conversion Premium:

 

Approximately 23.00% above the Reference Price

 

 

 

Initial Conversion Price:

 

Approximately $14.9076 per share of Griffon Corporation common stock

 

 

 

Sole Book-Running Manager:

 

Goldman, Sachs & Co.

 

 

 

Trade Date:

 

December 16, 2009

 

 

 

Settlement Date:

 

December 21, 2009

 

 

 

CUSIP/ISIN:

 

Restricted CUSIP Number:  398433 AD4

 

Restricted ISIN Number:  US398433AD42

 

 

 

Adjustment to Conversion Rate upon a Fundamental Change:

 

The following table sets forth effective dates, share prices and the number of
additional shares per $1,000 principal amount of notes by which the conversion
rate will be increased for a fundamental change having such effective date and
share price:

 

Effective

 

Share Price

 

Date

 

$ 12.12

 

$ 15.00

 

$ 20.00

 

$ 25.00

 

$ 30.00

 

$ 35.00

 

$ 40.00

 

$ 50.00

 

$ 60.00

 

$ 70.00

 

$ 80.00

 

$ 90.00

 

$ 100.00

 

December 21, 2009

 

15.4284

 

14.9853

 

9.9916

 

7.4293

 

5.8704

 

4.8135

 

4.0447

 

2.9947

 

2.3083

 

1.8247

 

1.4671

 

1.1933

 

0.9783

 

January 15, 2010

 

15.4284

 

14.8634

 

9.8981

 

7.3563

 

5.8123

 

4.7656

 

4.0049

 

2.9655

 

2.2859

 

1.8071

 

1.4528

 

1.1815

 

0.9684

 

January 15, 2011

 

15.4284

 

13.3619

 

8.7300

 

6.4434

 

5.0800

 

4.1640

 

3.5002

 

2.5930

 

1.9985

 

1.5784

 

1.2668

 

1.0276

 

0.8393

 

January 15, 2012

 

15.4284

 

11.9534

 

7.5829

 

5.5421

 

4.3577

 

3.5711

 

3.0029

 

2.2266

 

1.7166

 

1.3551

 

1.0863

 

0.8793

 

0.7161

 

January 15, 2013

 

15.4284

 

10.6134

 

6.4346

 

4.6328

 

3.6326

 

2.9788

 

2.5084

 

1.8652

 

1.4413

 

1.1399

 

0.9149

 

0.7410

 

0.6033

 

January 15, 2014

 

15.1980

 

9.2072

 

5.1637

 

3.6308

 

2.8339

 

2.3237

 

1.9575

 

1.4554

 

1.1231

 

0.8862

 

0.7088

 

0.5712

 

0.4618

 

January 15, 2015

 

14.3638

 

7.6256

 

3.7119

 

2.5250

 

1.9704

 

1.6207

 

1.3678

 

1.0178

 

0.7852

 

0.6190

 

0.4945

 

0.3976

 

0.3202

 

January 15, 2016

 

13.7815

 

5.5387

 

1.9287

 

1.2765

 

1.0088

 

0.8319

 

0.7004

 

0.5165

 

0.3938

 

0.3062

 

0.2405

 

0.1894

 

0.1486

 

January 15, 2017

 

15.4284

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

III-2

--------------------------------------------------------------------------------


 

The exact share prices and effective dates may not be set forth in the table
above, in which case:

 

·                  If the share price is between two share prices listed in the
table or the effective date is between two effective dates listed in the table,
the number of additional shares will be determined by a straight-line
interpolation between the number of additional shares set forth for the higher
and lower share price amounts listed in the table and the two effective dates
listed in the table, as applicable, based on a 365-day year.

 

·                  If the share price is greater than $100.00 per share, subject
to adjustment, the conversion rate will not be adjusted.

 

·                  If the share price is less than $12.12 per share (the closing
price of the common stock on the date hereof), subject to adjustment, the
conversion rate will not be adjusted.

 

Notwithstanding the foregoing, in no event will the total number of shares of
our common stock issuable upon conversion exceed 82.5083 shares per $1,000
principal amount of notes, subject to adjustments in the same manner as the
conversion rate as set forth in the Preliminary Offering Circular under
“Description of Notes—Conversion Rate Adjustments.”

 

Capitalization

 

The following table shows, in each case, as of September 30, 2009 our
capitalization on an (i) actual basis and (ii) as adjusted basis to give effect
to this offering and the assumed application of the estimated net proceeds
therefrom. See ‘‘Use of Proceeds’’ for additional detail on the use of net
proceeds from the issuance of the notes. The table assumes the initial
purchasers do not exercise their over-allotment option to purchase additional
notes.

 

This table should be read in conjunction with our consolidated audited financial
statements and the notes thereto in our Annual Report on Form 10-K for the year
ended September 30, 2009. See ‘‘Incorporation By Reference.’’

 

 

 

September 30, 2009

 

 

 

Actual

 

As
adjusted(1)

 

 

 

(in thousands)

 

 

 

 

 

 

 

Cash and cash equivalents

 

$

320,833

 

$

416,733

 

 

 

 

 

 

 

Debt:

 

 

 

 

 

 

 

 

 

 

 

4.0% contingent convertible subordinated notes due 2023(2)(3)

 

$

79,380

 

$

79,380

 

 

 

 

 

 

 

Note payable to banks - revolving credit facilities(4)

 

73,925

 

73,925

 

 

 

 

 

 

 

Notes offered hereby(3)

 

—

 

100,000

 

 

 

 

 

 

 

Other debt, including capital leases(5)

 

26,499

 

26,499

 

 

 

 

 

 

 

Total debt

 

$

179,804

 

$

279,804

 

 

 

 

 

 

 

Shareholders’ Equity:

 

 

 

 

 

 

 

 

 

 

 

Preferred stock, par value $0.25 per share, authorized 3,000 shares, no shares
issued

 

—

 

—

 

 

 

 

 

 

 

Common stock, par value $0.25 per share, authorized 85,000 shares, issued 72,040
shares

 

$

18,010

 

$

18,010

 

 

 

 

 

 

 

Capital in excess of par(3)

 

420,749

 

420,749

 

 

 

 

 

 

 

Retained earnings

 

438,782

 

438,782

 

 

 

 

 

 

 

Treasury shares, at cost, 12,466 common shares

 

(213,560

)

(213,560

)

 

 

 

 

 

 

Accumulated other comprehensive income

 

28,170

 

28,170

 

 

 

 

 

 

 

Deferred compensation

 

(5,248

)

(5,248

)

 

 

 

 

 

 

Total shareholders’ equity

 

$

686,903

 

$

686,903

 

 

 

 

 

 

 

Total capitalization

 

$

866,707

 

$

966,707

 

 

III-3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1) The ‘‘as adjusted’’ column is presented for illustrative purposes only. As
described in ‘‘Use of Proceeds,’’ the Company will add the net proceeds from the
offering to its existing cash balance of approximately $320.8 million at
September 30, 2009, which we intend to use for general corporate purposes,
including working capital, the repayment or repurchase of corporate
indebtedness, investment in current segments and/or acquisitions of other
businesses outside our current portfolio.

 

(2) Represents fair value of the 2023 notes, which is based upon market values.
A holder of 2023 notes has the right to require us to repurchase all or a
portion of its 2023 notes on July 18, 2010 at a purchase price in cash equal to
100% of the aggregate principal payment of the 2023 notes on the date of
purchase. If the common stock price remains below the conversion price of $22.41
per share, as adjusted for the September 2008 rights offering, the Company
anticipates that the holders of the 2023 notes will require the Company to
repurchase their outstanding 2023 notes in July 2010. In addition, beginning on
July 26, 2010, we may redeem the 2023 notes, in whole at any time, or in part
from time to time.

 

(3) Upon maturity, the aggregate principal amount due will be $100.0 million. In
May 2008, the FASB issued new guidance to clarify that the liability and equity
components of convertible debt instruments that may be settled in cash upon
conversion (including partial cash settlement) must be separately accounted for
in a manner that will reflect the entity’s nonconvertible debt borrowing rate
when interest cost is recognized in subsequent periods. The new guidance is
effective for us as of October 1, 2009. The effect of this guidance on the
accounting for the notes and the 2023 notes is that the equity component will be
included in the capital in excess of par section of stockholders’ equity on our
consolidated balance sheet and the value of the equity

 

III-4

--------------------------------------------------------------------------------


 

component would be treated as original issue discount for purposes of accounting
for the debt component of the notes.

 

(4) Consists of amounts outstanding under Building Products’ and Plastics’
$100.0 million senior secured revolving credit facility and Telephonics’ $100.0
million senior secured revolving credit facility.

 

(5) Consists of approximately $13.0 million of capital leases for real estate,
$7.7 million of real estate mortgages, $5.6 million under a loan agreement of
the Company’s Employee Stock Ownership Plan, which is guaranteed by us, and $0.2
million of capital leases for equipment.

 

Relationship

 

GS Direct, L.L.C., an affiliate of The Goldman Sachs Group Inc, is purchasing up
to $6.5 million principal amount of notes in the offering.

 

General

 

This communication is intended for the sole use of the person to whom it is
provided by the sender.

 

This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Securities Act of 1933. 
These securities have not been registered under the Securities Act of 1933, and
may only be sold to qualified institutional buyers pursuant to Rule 144A or
pursuant to another applicable exemption.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering.  Please refer
to the offering circular for a complete description.

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

A copy of the preliminary offering circular for the offering can be obtained
from your Goldman Sachs sales person or Goldman, Sachs & Co., 85 Broad Street,
New York, NY 10004 Attention: Prospectus Department (212)-902-1171.

 

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

III-5

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Officers

 

Ronald J. Kramer

Douglas Wetmore

Patrick L. Alesia

 

Directors

Henry A. Alpert

Bertrand M. Bell

Harvey R. Blau

Gerald J. Cardinale

Blaine V. Fogg

Bradley J. Gross

Rear Admiral Robert G. Harrison (USN Ret.)

Rear Admiral Clarence A. Hill, Jr.

General Donald J. Kutyna

James A. Mitarotonda

Martin S. Sussman

William H. Waldorf

Joseph J. Whalen

 

IV-1

--------------------------------------------------------------------------------


 

ANNEX I

 

[Form of Comfort Letter]

 

Pursuant to Section 8(d) of the Purchase Agreement, the accountants shall
furnish letters to the Purchasers to the effect that:

 

(i)                         They are an independent registered public accounting
firm with respect to the Company and its subsidiaries within the meaning of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the applicable
published rules and regulations thereunder adopted by the Securities and
Exchange Commission and the Public Accounting Oversight Board (United States).

 

(ii)                      In our opinion, the consolidated financial statements
and financial statement schedules audited by us and included in the Offering
Circular comply as to form in all material respects with the applicable
requirements of the Exchange Act and the related published rules and
regulations;

 

(iii)                   The unaudited selected financial information with
respect to the consolidated results of operations and financial position of the
Company for the five most recent fiscal years included in the Offering Circular
agrees with the corresponding amounts (after restatements where applicable) in
the audited consolidated financial statements for such five fiscal years;

 

(iv)                  On the basis of limited procedures not constituting an
audit in accordance with generally accepted auditing standards, consisting of a
reading of the unaudited financial statements and other information referred to
below, a reading of the latest available interim financial statements of the
Company and its subsidiaries, inspection of the minute books of the Company and
its subsidiaries since the date of the latest audited financial statements
included in the Offering Circular, inquiries of officials of the Company and its
subsidiaries responsible for financial and accounting matters and such other
inquiries and procedures as may be specified in such letter, nothing came to
their attention that caused them to believe that:

 

(A)                  the unaudited consolidated statements of income,
consolidated balance sheets and consolidated statements of cash flows included
in the Offering Circular are not in conformity with generally accepted
accounting principles applied on the basis substantially consistent with the
basis for the unaudited condensed consolidated statements of income,
consolidated balance sheets and consolidated statements of cash flows included
in the Offering Circular;

 

(B)                    any other unaudited income statement data and balance
sheet items included in the Offering Circular do not agree with the
corresponding items in the unaudited consolidated financial statements from
which such data and items were derived, and any such unaudited data and items
were not determined on a basis substantially consistent with the basis for the
corresponding amounts in the audited consolidated financial statements included
in the Offering Circular;

 

(C)                    the unaudited financial statements which were not
included in the Offering Circular but from which were derived any unaudited
condensed financial statements referred to in clause (A) and any unaudited
income statement data and balance sheet items included in

 

I-1

--------------------------------------------------------------------------------


 

the Offering Circular and referred to in clause (B) were not determined on a
basis substantially consistent with the basis for the audited consolidated
financial statements included in the Offering Circular;

 

(D)                   any unaudited pro forma consolidated condensed financial
statements included in the Offering Circular do not comply as to form in all
material respects with the applicable accounting requirements or the pro forma
adjustments have not been properly applied to the historical amounts in the
compilation of those statements;

 

(E)                     as of a specified date not more than five days prior to
the date of such letter, there have been any changes in the consolidated capital
stock (other than issuances of capital stock upon exercise of options and stock
appreciation rights, upon earn-outs of performance shares and upon conversions
of convertible securities, in each case which were outstanding on the date of
the latest financial statements included in the Offering Circular or any
increase in the consolidated long-term debt of the Company and its subsidiaries,
or any decreases in consolidated net current assets or stockholders’ equity or
other items specified by the Representatives, or any increases in any items
specified by the Representatives, in each case as compared with amounts shown in
the latest balance sheet included in the Offering Circular except in each case
for changes, increases or decreases which the Offering Circular discloses have
occurred or may occur or which are described in such letter; and

 

(F)                     for the period fro the date of the latest financial
statements included in the Offering Circular to the specified date referred to
in clause (E) there were any decreases in consolidated net revenues or operating
profit or the total or per share amounts of consolidated net income or other
items specified by the Representatives, or any increases in any items specified
by the Representatives, in each case as compared with the comparable period of
the preceding year and with any other period of corresponding length specified
by the Representatives, except in each case for decreases or increases which the
Offering Circular discloses have occurred or may occur or which are described in
such letter; and

 

(v)                     In addition to the examination referred to in their
report(s) included in the Offering Circular and the limited procedures,
inspection of minute books, inquiries and other procedures referred to in
paragraphs (iii) and (iv) above, they have carried out certain specified
procedures, not constituting an audit in accordance with generally accepted
auditing standards, with respect to certain amounts, percentages and financial
information specified by the Representatives, which are derived from the general
accounting records of the Company and its subsidiaries, which appear in the
Offering Circular, and have compared certain of such amounts, percentages and
financial information with the accounting records of the Company and its
subsidiaries and have found them to be in agreement.

 

I-2

--------------------------------------------------------------------------------


 

ANNEX II

 

GRIFFON CORPORATION

 

Lock-Up Agreement

 

December [    ], 2009

 

Goldman, Sachs & Co.

85 Broad Street

New York, NY 10004

 

Re:  Griffon Corporation - Lock-Up Agreement

 

Ladies and Gentlemen:

 

The undersigned understands that you, as representative of the initial
purchasers (collectively, the “Initial Purchasers”), propose to enter into a
Purchase Agreement (the “Purchase Agreement”) with Griffon Corporation, a
Delaware Corporation (the “Company”), providing for a private offering of the
convertible notes of the Company (the “Notes”), convertible into consideration
that may include shares of common stock of the Company, par value $0.25, (the
“Common Stock”), which will be offered pursuant to Rule 144A.

 

In consideration of the agreement by the Initial Purchasers to offer and sell
the Notes, and of other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that, during
the period beginning from the date hereof and continuing to and including the
date 90 days after the date of the final offering circular (the “Lock-up
Period”) covering the private offering of the Notes (the “Offering Circular”),
the undersigned will not offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of any shares of Common
Stock of the Company, or any options or warrants to purchase any shares of
Common Stock of the Company, or any securities convertible into, exchangeable
for or that represent the right to receive shares of Common Stock of the
Company, whether now owned or hereinafter acquired, owned directly by the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the SEC
(collectively the “Undersigned’s Shares”).

 

The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such Shares would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such Shares.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares, or any securities convertible into, exchangeable for or that represent
the right to receive shares of Common Stock of the Company, (i) as a bona fide
gift or gifts, provided that the donee or donees thereof agree to

 

II-1

--------------------------------------------------------------------------------


 

be bound in writing by the restrictions set forth herein, (ii) to any trust for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that the trustee of the trust agrees to be bound in
writing by the restrictions set forth herein, and provided further that any such
transfer shall not involve a disposition for value, or (iii) with the prior
written consent of Goldman, Sachs & Co. on behalf of the Initial Purchasers. 
For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin. 
In addition, notwithstanding the foregoing, if the undersigned is a corporation,
the corporation may transfer the capital stock of the Company to any
wholly-owned subsidiary of such corporation; provided, however, that in any such
case, it shall be a condition to the transfer that the transferee execute an
agreement stating that the transferee is receiving and holding such capital
stock subject to the provisions of this Lock-Up Agreement and there shall be no
further transfer of such capital stock except in accordance with this Lock-Up
Agreement, and provided further that any such transfer shall not involve a
disposition for value.  The undersigned also agrees and consents to the entry of
stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of the Undersigned’s Shares except in compliance with the
foregoing restrictions.

 

The undersigned understands that the Company and the Initial Purchasers are
relying upon this Lock-Up Agreement in proceeding toward consummation of the
offering.  The undersigned further understands that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

 

If the Purchase Agreement is not executed, or if the Purchase Agreement (other
than the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Notes to be sold thereunder,
the undersigned shall be released from all obligations herein.

 

 

Very truly yours,

 

 

 

 

 

Exact Name of Shareholder

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Title

 

II-2

--------------------------------------------------------------------------------


 

Exhibit A

 

[Form of Opinion of Dechert LLP]

 

A-1

--------------------------------------------------------------------------------